Citation Nr: 1700902	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  13-21 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than April 22, 2013, for the grant of service connection for a right knee disability, to include scarring of the right knee.

2.  Entitlement to an effective date earlier than April 10, 2006, for the grant of service connection for a left knee disability.

3.  Entitlement to an effective date earlier than March 31, 2006, for the grant of service connection for a right ankle disability.

4.  Entitlement to an initial compensable rating for service-connected right ankle disability prior to May 19, 2014.

5.  Apportionment of the Veteran's disability compensation for the support of his spouse.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to June 1981.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In July 2016, the Veteran testified before the undersigned Veterans Law Judge via videoconference in a hearing held at the RO.  A transcript of that hearing is of record.

The Veteran testified at his hearing that he was satisfied with the 60 percent rating for his right knee disability, that he was satisfied with the 10 percent rating for his right ankle (he was appealing the denial of a compensable rating prior to May 19, 2014), and that he did not disagree with the ratings or the effective dates assigned with respect to his service-connected hypertension and hypertensive heart disease.  See July 2016 Board Hearing Tr. at pp. 2-3; 38 C.F.R. § 20.202.  The RO issued statements of the case on these issues.  However, given his clear, unequivocal statements at the Board hearing, the Board finds that the Veteran has limited his appeal to the claims listed above.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a claimant may limit his appeal to particular issues if he expresses a clear intent to do so).

As also discussed with the Veteran at the Board hearing, although the Veteran noted his allegation that he was entitled to special monthly compensation (SMC), entitlement to SMC is derivative of the effective date claims.  Because an earlier effective date for the right knee disability, for example, would automatically entail entitlement to SMC at the earlier date, entitlement to SMC is not a separate appealed issue and so is not listed above.

As is discussed in some more detail below, the Board has separately denied the Veteran's August 2012 motion to reconsider the August 2012 Board decision denying his request to reopen his claim of entitlement to service connection for a right knee disability.  In ruling on that motion, the Board determined that there was no error in the August 2012 Board decision which would warrant reconsideration of the decision on the right knee issue.

The Board has expanded the issues on appeal to include the apportionment issue which arose during the pendency of this appeal.  As discussed below, the Board must remand the matter pursuant to 38 C.F.R. § 19.9 for the issuance of a statement of the case.  All subsequent actions must conform to the procedures applicable to simultaneously contested claims, respecting the due process and privacy rights of the Veteran and all other interested parties.

The issue of service connection for a scar on the right thigh has been raised by the record, including at the July 2016 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to apportionment of the Veteran's disability compensation for the support of his spouse is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2005 decision, the Board denied service connection for right and left knee disabilities.  The Veteran did not appeal that determination.

2.  In an August 2012 decision, the Board denied the Veteran's request to reopen his claim of entitlement to service connection for a right knee disability.  

3.  The first communication or document in the claims file subsequent to the August 6, 2012, Board decision that can be construed as a request to reopen the claim of entitlement to service connection for a right knee disability is an August 30, 2012, "Notice of Appeal and Disagreement" indicating that the Veteran desires service connection and has "additional evidence" to support the claim.

4.  There is no communication or document in the claims file subsequent to the September 2005 Board decision and prior to April 10, 2006, that can be construed as a request to reopen the claim of entitlement to service connection for a left knee disability.

5.  In an October 2001 rating decision, the RO denied service connection for a right ankle disability.  The Veteran did not file a Notice of Disagreement or take any further steps to perfect an appeal of the October 2001 rating decision denying his right ankle claim.  Also, no new and material evidence was received within the year following the rating decision.  

6.  There is no communication or document in the claims file subsequent to the October 2001 rating decision and prior to March 31, 2006, that can be construed as a request to reopen the claim of entitlement to service connection for a right ankle condition.
7.  The Veteran's service-connected right ankle has manifested from March 2006 in dorsiflexion limited to 10 degrees (the earliest point where painful motion has been documented to begin); plantar flexion of 40 degrees; and occasional flare-ups of resulting in increased pain and some swelling that results in limitation on standing and walking.


CONCLUSIONS OF LAW

1.  The August 2012 Board decision denying the Veteran's request to reopen his claim of entitlement to service connection for a right knee disability is final.  38 U.S.C. § 7104 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2015).

2.  The criteria for an effective date of August 30, 2012, but no earlier, for the grant of service connection for a right knee disability have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400 (2015).

3.  The September 2005 Board decision denying the Veteran's claim of entitlement to service connection for right and left knee disabilities is final.  38 U.S.C. § 7104 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2015).

4.  The criteria for an effective date earlier than April 10, 2006, for the grant of service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400 (2015).

5.  The October 2001 rating decision denying the Veteran's claim of entitlement to service connection for a right ankle disability is final.  38 U.S.C. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2015).

6.  The criteria for an effective date earlier than March 31, 2006, for the grant of service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400 (2015).

7.  The criteria for an initial 10 percent rating, but no higher, for the Veteran's service-connected right ankle disability were met prior to May 19, 2014.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5271 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In July 2016, the Veteran had a hearing before the undersigned Veterans Law Judge in which he provided testimony and argument on the issues currently on appeal.  The undersigned Veterans Law Judge specifically addressed the legal criteria relevant to the Veteran's claims and asked questions as to symptomatology, medical treatment, and the existence of any private medical opinions or other evidence that would help the Veteran's claim.  Neither the Appellant, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran on multiple occasions, including most recently in May 2014.  The contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, private treatment records, VA treatment records, and Social Security Administration (SSA) records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  So, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

VA also satisfied its duty to obtain medical examinations with respect to the claims being decided on their merits.  The Veteran underwent relevant VA examinations in August 2004, May 2013, December 2013, February 2014, and August 2014.  The record also includes a September 2012 addendum opinion with respect to the right ankle.  The examinations and opinions are adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Veteran has not alleged that the examinations or resulting opinions were inadequate.  VA has no obligation to obtain further medical examinations or opinions in connection with the claims on appeal.  See 38 U.S.C.A. § 5103(A)(d); see also Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In conclusion, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

General Legal Standards

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Earlier Effective Date:  Legal Standards

The Board will apply the usual legal standards applicable to assigning effective dates in the context of a claim to reopen.  The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2), (r) (2015).

As will be discussed, the service connection claims at issue relating to right and left knee conditions were each denied by a Board decision prior to the current effective date.  "[A]ll Board decisions are final on the date stamped on the face of the decision."  38 C.F.R. § 20.1100(a).  The Veteran did not appeal the relevant Board decisions to the United States Court of Appeals for Veterans Claims (CAVC or Court), so they were final.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  Therefore, the correct effective date of the grant of entitlement to service connection for the right and left knee conditions will be the date a request to reopen was filed subsequent to the most recent, final Board decision.  38 C.F.R. § 3.400(q)(2), (r) (2015).

The Board briefly notes that the provisions of 38 C.F.R. § 3.156(b) and (c) do not apply to the facts of this case.  Under 38 C.F.R. § 3.156(b), if new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  The pertinent Board decisions considered the evidence of record at the time of those decisions, so that aspect of section 3.156(b) is not applicable to the claims of entitlement to earlier effective dates for the right and left knee disabilities.  As for the language of 3.156(b) concerning evidence filed within one year, this language does NOT apply to Board decisions.  Rather, the issuance of a Board decision closes the period of time during which evidence submitted after the filing of a claim will be considered as having been filed along with that claim.  In the context of 38 C.F.R. § 3.156(b), "appellate decision" means a decision of the Board.  Jackson v. Nicholson, 19 Vet. App. 207, 211 (2005); aff'd Jackson v. Nicholson, 449 F.3d 1204 (Fed. Cir. 2006).

Pursuant to 38 C.F.R. § 3.156(c), a final decision will be reconsidered when new and material evidence, in the form of service records, results in the reopening of a claim and a retroactive evaluation may be assigned.  See Mayhue v. Shinseki, 24 Vet. App. 273, 277 (2011); 38 C.F.R. § 3.156(c)(1).  The Veteran does not argue that relevant service records were the basis for reopening and the record would not support any such argument.  Each of the matters were reopened and the claims granted based primarily on medical evidence generated roughly two decades after the Veteran left active service.  (The in-service element of his claims had been met, so the contested issues involved either the presence of a current disability or a nexus between the current disability and his active service.  With respect to the right knee, in fact, the determinative issue was whether the right knee condition had been aggravated by the left knee condition subsequent to service.)

Additionally, the Board notes that it has no equitable powers to assign an effective date other than that required by applicable law.  See 38 C.F.R. § 2.7; Zimick v. West, 11 Vet. App. 45, 50-51 (1998).

Earlier Effective Date:  Overview of Facts (Bilateral Knee Disabilities)

The Veteran filed a 1999 claim of entitlement to service connection for right and left knee disabilities.  The claim was denied by the RO and the Veteran perfected an appeal.  In February 2004, the Board remanded the issues of entitlement to service connection for right and left knee disabilities.  The matters were readjudicated by the RO and returned to the Board.  In September 2005, the Board denied the Veteran's claims of entitlement to service connection for a right knee disability and for a left knee disability.

On March 22, 2006, Veteran filed a request for reconsideration of the September 2005 Board decision denying entitlement to service connection for bilateral knee disabilities.  The motion was denied.  See May 2006 Denial of Motion for Reconsideration.  

The Veteran filed a new claim of entitlement to service connection for his bilateral knee disabilities on April 10, 2006.  In an October 2006 rating decision, the RO denied the bilateral knee claims due to the lack of new and material evidence.  In December 2006, the Veteran filed a Notice of Disagreement with respect to that rating decision.

In a February 2010 decision, the Board reopened and granted the left knee claim, but remanded the request to reopen the right knee claim for additional development and readjudication.  The RO readjudicated the right knee claim and the matter returned to the Board.  In November 2010, the Board determined that the RO had not complied with its remand instructions, so remanded the matter again.  The matter was again readjudicated by the RO and returned to the Board.  In August 2012, the Board denied reopening of the right knee claim.

The Veteran did file with the Board a "Notice of Appeal and Disagreement" with respect to the August 2012 Board decision.  See August 30, 2012 Correspondence.  However, "[i]n order to obtain review by the Court of Appeals for Veterans Claims of a final decision of the Board...a person adversely affected by such decision shall file a notice of appeal with the Court within 120 days after the date on which notice of the decision is mailed."  38 U.S.C. § 7266 (emphasis added).  The record contains no indication that the Veteran filed any such appeal with the Court, so the Board decision became final.

Moreover, the Board liberally construed the August 2012 filing as a motion for reconsideration of the August 2012 Board decision denying his request to reopen the claim of entitlement to service connection for a right knee disability.  The Board issued a December 2016 ruling denying the motion for reconsideration.  Consequently, the August 2012 Board decision will not be reconsidered and, as noted above, became final when it was not appealed to the Court.

On April 22, 2013, the Veteran filed a new request to amend claims then pending before the RO to include a claim of entitlement to service connection for his right knee as secondary to his service-connected left knee.

Earlier Effective Date:  Right Knee

The Veteran claims entitlement to an effective date earlier than April 22, 2013, for his right knee disability.  He argues that he should have a 1999 effective date because his initial claim of entitlement to service connection for a right knee disability was filed in 1999.  See July 2016 Board Hearing Tr. at 12.

First, the Veteran has argued that, similar to the bilateral knee claims, his hypertension claim was disallowed on initial consideration, but then, unlike the knee claims, was assigned an effective date back to the original 1999 claim when it was finally granted.  See July 2016 Board Hearing Tr. at 12.  Importantly, however, the original 1999 claim of entitlement to service connection for hypertension was continuously appealed until the 1999 effective date was assigned by the RO after remand from the Board in September 2005.  See January 2006 Rating Decision (providing a detailed procedural chronology from the initial 1999 claim to the grant of entitlement to service connection followed by timely appeals of the assigned effective date); see also September 2005 Board Decision and Remand (remanding the timely appealed issue of effective date for hypertension, but denying service connection for right and left knee disabilities).  Unlike the hypertension claim, the right and left knee disabilities were finally and conclusively denied by the Board in the unappealed September 2005 Board Decision and Remand.  Therefore, the claims are not analogous.  Service connection for the knee disabilities cannot, under law, have an effective date earlier than September 22, 2005, the date of the unappealed Board decision denying those claims.  38 C.F.R. §§ 20.1100(a) and 20.1104.

Second, with respect to the bilateral knees, the Veteran filed a request to reopen the claims in April 2006.  However, as described above, there was a second, unappealed (so final) Board decision with respect to the right knee claim in August 2012.  Consequently, service connection for the right knee disability cannot have an effective date earlier than the August 6, 2012, the date of the unappealed Board decision denying reopening of the right knee claim.  38 C.F.R. §§ 20.1100(a) and 20.1104.

The Veteran filed an August 30, 2012, "Notice of Appeal and Disagreement" with the Board in which he stated:  "I am respectfully asking that the record be re-examined and that there is additional evidence to support this claim."  (emphasis added); see also January 2013 Memo from Appeals Management Center (AMC) to the RO (inferring a new claim from the Veteran's August 2012 correspondence).  The Board finds, consistent with the veteran-friendly nature of the VA system and the mandate to liberally construe pro se pleadings, that the August 30, 2012, document constituted a request to reopen based on new and material evidence.  See 38 C.F.R. § 3.155(a) (providing that any communication or action from a claimant indicating an intent to apply for one or more benefits under the laws administered by VA and which identifies the benefit sought, may be considered an informal claim); see also December 2016 Board Letter Ruling (also liberally construing the August 2012 filing as a motion to reconsider and denying the request for reconsideration).  The Veteran later filed the April 22, 2013, request to add a right knee claim to which he attached new evidence (a private medical opinion) supportive of his right knee claim.  While the March 2013 opinion letter post-dates the August 2012 reference to "additional evidence", the opinion letter notes that the Veteran had been a patient of his (period unspecified).  Presumably, the Veteran was aware of supportive private medical evidence when he filed the August 2012 "Notice of Appeal and Disagreement", even if he did not specifically identify it.  As of August 30, 2012, VA was on notice of his intent to seek benefits with respect to his right knee based on new and material, though unidentified, evidence. 

In short, the Veteran does meet the criteria for establishing an effective date earlier than April 22, 2013, for the grant of service connection for a right knee disability, to include scarring of the right knee.  Specifically, the Board finds that the August 30, 2012, "Notice of Appeal and Disagreement" constituted a request to reopen based on new and material evidence ("additional evidence").  The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  All reasonable doubt has been resolved in favor of the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   Entitlement to an effective date of August 30, 2012, but no earlier, for service connection for a right knee disability is granted.

Earlier Effective Date:  Left Knee

In a February 2010 decision, the Board granted entitlement to service connection for the left knee.  The RO then implemented the Board's rating decision in a July 2010 rating decision assigning an effective date of April 10, 2006.  The Veteran claims entitlement to an effective date in 1999 when his original claim was filed.
The procedural history noted above establishes that, unlike the hypertension claim, there was a final, unappealed September 2005 Board decision denying the left knee claim.  Under the law, there cannot be an effective date prior to the date of that Board decision.  38 C.F.R. §§ 20.1100(a) and 20.1104. 

 The first request to reopen the left knee claim was received by VA on April 10, 2006.  That is the earliest allowable effective date for grant of service connection of the left knee disability.  38 C.F.R. § 3.400(q)(2), (r) (2015) (providing that the effective date for reopened claims is the "[d]ate of receipt of the new claim or date entitlement arose, whichever is later.").  In making this determination, the Board acknowledges the Veteran's March 22, 2006, correspondence, but the Veteran specifically indicated he was filing a "motion to reconsideration [sic] in the case of my claim for compensation for injuries to both my left and right knee."  Thus, by its own terms, the March 22, 2006, correspondence constituted a motion for reconsideration of the September 2005 Board decision rather than a new claim.  This interpretation is supported by the fact that the nearly contemporaneous April 10, 2006, correspondence expressly requested that VA "reevaluate" his knee claims based on new evidence.  The April 2006 correspondence was the first claim to reopen based on new and material evidence subsequent to the September 2005 denial of the claim by the Board.

As discussed above, the alternate provisions of 38 C.F.R. § 3.156 are not applicable to the left knee claim.  Specifically, subsection (b) is not applicable because the Board considered all the available evidence at the time of its September 2005 decision and the language allowing submission of additional evidence during the period for appeal is not applicable to Board decisions.  Subsection (c) is not applicable because VA did not receive or locate new, pertinent service records, rather the later grant of the claim was based on new post-service medical evidence including medical opinions regarding a nexus between active service and the current disability.

In short, the Veteran does not meet the criteria for establishing an effective date prior to April 10, 2006, for the grant of service connection for a left knee disability.  The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  There is no reasonable doubt to be resolved as to these issues.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   The claim for an earlier effective date for the grant of service connection for a left knee disability is denied.

Earlier Effective Date:  Right Ankle

The Veteran claims entitlement to an effective date earlier than March 31, 2006, for the grant of service connection for a right ankle disability.  

The Veteran's initial, June 1999 claim of entitlement to service connection for a right ankle disability was first denied in a March 2000 rating decision.  The Veteran filed a November 2000 Statement in Support of Claim making new arguments and identifying additional evidence.  He also submitted an April 2001 statement from a former fellow service member in support of his right ankle claim.  The RO again denied the claim in an October 2001 rating decision.  

The Veteran did not file a Notice of Disagreement or take any further steps to perfect an appeal of the October 2001 rating decision denying his right ankle claim.  Also, no new and material evidence was received within the year following the rating decision.  Therefore, the October 2001 rating decision became final.  38 U.S.C. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

The Veteran then filed a March 31, 2006, claim of entitlement to service connection for a right ankle disability.  March 2006 Statement in Support of Claim ("I would like to amend my [current] claim to include...ankle problems caused by jumping off vehicles while on active duty in the Army.").  In an October 2006 rating decision, the RO denied the left ankle claim and denied reopening of the right ankle claim due to the lack of new and material evidence.  In December 2006, the Veteran filed a Notice of Disagreement with respect to that rating decision.  Appeal to the Board was, thereafter, timely perfected.

In a February 2010 decision, the Board remanded the request to reopen the right ankle claim for additional development and readjudication.  The RO readjudicated the claim and the matter returned to the Board.  In August 2012, the Board granted reopening and remanded to the RO the claim of entitlement to service connection for the right ankle disability.

In a January 2013 rating decision, the RO granted entitlement to service connection and assigned a noncompensable evaluation effective March 31, 2006.

The October 2001 rating decision was unappealed and final, so any new claim was a claim to reopen.  See 38 C.F.R. §§ 20.1103.  As discussed above, the effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2), (r) (2015).

The Veteran argues that he is entitled to a 1999 effective date.  However, as discussed above, the final, unappealed denial of that claim in October 2001 prevents an effective date prior to that rating decision, including because the provisions of 38 C.F.R. § 3.156, which permit earlier effective dates in limited circumstances, are not applicable.  No new, pertinent evidence (whether lay evidence, medical evidence, or service records) was submitted within a year of that denial.  The question, then, is when the Veteran first filed a request to reopen the claim finally denied in October 2001.

As to what constitutes a claim, a claim is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p); 3.155 (2015).  Any communication or action from a claimant indicating an intent to apply for one or more benefits under the laws administered by VA and which identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).  Further, under 38 C.F.R. § 3.157 (b)(1) (2015), a report of examination or hospitalization may constitute an informal claim.  However, "[t]he mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit."  Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).

The Veteran has not identified any request for service connection for the right ankle after October 2001 but prior to the currently-assigned March 31, 2006, effective date.  Upon review of the record, the Board finds no such communication to VA by the Veteran.  This includes review of VA treatment records and the Veteran's correspondence to VA.  Notably, VA treatment records during this time frequently refer to knee pain, but do not discuss ankle pain, much less indicate intent to apply for benefits based on ankle symptoms.

Consequently, the Veteran does not meet the criteria for establishing an effective date earlier than March 31, 2006, for the grant of service connection for a right ankle disability.  The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  There is no reasonable doubt to be resolved as to these issues.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   The claim for an earlier effective date for the grant of service connection for a right ankle disability is denied.

Higher Initial Rating:  Right Ankle

The Veteran seeks a compensable initial rating for his service connected right ankle disability.

The Veteran is appealing the original assignment of a disability evaluation following award of service connection.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Also, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating and rating disabilities of the joints include weakness, fatigability, incoordination, restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45.

The RO assigned a noncompensable disability rating for the Veteran's right ankle disability under Diagnostic Code (DC) 5271.  Limitation of motion of the ankle is rated under DC 5271.  See 38 C.F.R. § 4.71a.

Diagnostic Code 5271 applies when there is limited motion of the ankle.  A 10 percent evaluation is assigned where the limitation of motion is "moderate."  A 20 percent evaluation is assigned where the limitation of motion is "marked."  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  The words slight, moderate, moderately severe, marked, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence in reaching a decision that is "equitable and just."  38 C.F.R. § 4.6.

The normal range of motion of the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.

Medical Evidence: Ankle

The Veteran's right ankle was first examined in connection with his claim in September 2012.

The September 2012 VA examination resulted in a diagnosis of degenerative joint disease of the right ankle.  The later September 2012 Addendum Opinion noted ligament laxity of the right ankle.  In any case, the Veteran reported worsening ankle pain after his discharge from the military.  At the time of the examination, the Veteran complained of intermittent activity related pain of 7/10.  He also reported occasional stiffness and recurrent swelling.  The examiner noted flare-ups that limited standing and walking.  Ranges of motion measurements were plantar flexion of 40 degrees, dorsiflexion of 10 degrees, including after repetitive use testing.  The examiner noted that the Veteran did have functional loss and/or functional impairment of the ankle which was described as pain on movement.  The Veteran did not have localized tenderness on palpation.  Muscle strength was normal.  The examiner noted that the talar tilt test (inversion/eversion stress) indicated laxity on the right as compared to the left.  The examiner indicated there was no ankylosis of the ankle and no other abnormalities.  Diagnostic imaging revealed traumatic degenerative changes on the right.  The Veteran's condition did impact his ability to work in that it limited his ability to stand to 30 minutes and his ability to walk was limited to one half mile.

There are few medical treatment records prior to this examination that document ankle symptoms, much less that provide sufficient detail to evaluate the condition.

The Veteran testified at his July 2016 Board hearing, however, that he has had swelling after prolonged standing throughout the appeal period and was told by his treating physicians to elevate the ankle.  He further testified that, sometime between 2010 and 2014, he received the results of x-rays of his ankle and his physician told him that he had an old fracture that was likely causing or contributing to his ankle symptoms including swelling and limitation of range of motion.  A March 2011 x-ray report documents an "old chip fracture medial malleolus" which confirms the Veteran's July 2016 testimony with respect to an old fracture.  See July 2016 Board Hearing Tr. at 6-9.

Analysis:  Right Ankle

Here, there is medical evidence that, at least as early as September 2012, the Veteran had limitation of range of motion of the ankle (40 degrees plantar flexion, with normal being 45 degrees; 10 degrees dorsiflexion, with normal being 20 degrees).  The September 2012 VA examination also documented intermittent swelling as well as flare-ups of pain and swelling that impacted the time the Veteran was able to stand or walk.  In addition, there is some 2011 medical evidence documenting the old fracture and some degenerative changes in the ankle.  Obviously, the 2011 x-rays were performed in connection with the Veteran's complaints of ankle symptoms.

A lay Veteran is competent to report (1) symptoms observable to a layperson (i.e. ankle pain); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board finds credible and competent this Veteran's testimony of pain and swelling, particularly given the later medical evidence of the same including diagnostic imaging showing an old injury.  The Board also credits his testimony regarding functional limitations and his treating physicians' contemporary diagnoses as, again, it is consistent with the medical evidence available to the Board.

The Veteran seeks a 10 percent rating.  See July 2016 Board Hearing Tr. at 10.  A 10 percent rating is available under DC 5271 for moderate limitation of motion.  Here, there is medical evidence of limitation of motion as described above which, particularly when combined with the evidence of flare-ups, warrants a 10 percent rating.  Moreover, the Board finds that the Veteran's testimony is sufficient in the particular circumstances of this case to warrant assigning an initial 10 percent rating dating to the March 31, 2006, effective date of service connection.  In particular, the evidence of swelling and painful motion, which is supported by diagnostic imaging of an old fracture, warrants a 10 percent rating, particularly when the associated functional impairments are considered.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. 206-07.  The Veteran does not seek a rating higher than 10 percent and the evidence does not warrant any such rating.

Accordingly, the criteria for a 10 percent rating, but no higher, for the Veteran's right ankle disability have been met.  38 C.F.R. §§ 4.6, 4.40, 4.45, 4.59, 4.71a, DC 5271.  The claim of entitlement to an initial rating of 10 percent for a service-connected right ankle disability is granted.


ORDER

Entitlement to an effective date of August 30, 2012, but no earlier, for the grant of service connection for a right knee disability, to include scarring of the right knee, is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an effective date earlier than April 10, 2006, for the grant of service connection for a left knee disability is denied.

Entitlement to an effective date earlier than March 31, 2006, for the grant of service connection for a right ankle disability is denied.

Entitlement to an initial rating of 10 percent, but no higher, for service-connected right ankle disability is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Board will remand a claim of entitlement to an apportionment of the Veteran's disability compensation for the support of his spouse.  In an August 2016 rating decision, the RO granted apportionment of the Veteran's benefits to the Veteran's spouse who was living separately.  See September 2016 Notice Letter.  The Veteran timely filed a notice of disagreement contending that there should be no apportionment.  See October 2016 Notice of Disagreement.  The AOJ has not yet had an opportunity to issue a Statement of the Case, therefore remand is required.  See 38 C.F.R. § 19.9(c) (2015), codifying Manlincon v. West, 12 Vet. App. 238 (1999).

The matter being remanded involves a simultaneously contested claim with more than one interested party.  Therefore, on remand, the AOJ should follow the procedures for simultaneously contested claims.  See 38 C.F.R. §§ 19.8 and 20.500 et seq..

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case with respect to the claim of apportionment of the Veteran's disability compensation for the support of his spouse.  Advise the Veteran and his representatives, in writing, of the requirements for perfection of an appeal of that issue.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If appealed, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.  All procedures applicable to simultaneously contested claims should be followed.

2.  At the same time, send a copy of the statement of the case to the other interested party in the apportionment matter, specifically the Veteran's spouse to whom an apportionment was awarded, and notify her of her right to submit a brief or argument in response to any Substantive Appeal filed by the Veteran or his representatives.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


